Dixon, J.
(dissenting). The testimony in this case makes it quite clear that, if the bonds were in possession of. the defendant after the bank was moved to new quarters, in July, 1900,’ then they were not kept in the vault where the defendant kept its own securities, and should have kept these bonds. As Schrieber, the defendant’s employe, who stole the bonds, did not leave the bank until about the middle of August, 1900, I think it is inferable that he did not steal them until that time, and the question whether such an inference should be drawn ought to have been submitted to the jury. If drawn, a verdict for the plaintiff would have been lawful.
• For affirmance—The Chancellor, Chief Justice, Yan Syckel, Garrison, Gaiiretson, Hendrickson, Pitney Swayze, Bogert, Yredenburgi-i, Yoori-iees, Yroom. 12.
For reversal—Dixon. 1.